11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Occidental Oil & Gas Corporation et al.,      * From the 441st District Court
                                                of Midland County
                                                Trial Court No. CV52837.

Vs. No. 11-18-00077-CV                        * April 19, 2018

Gutierrez Trucking, LLC, et al.,              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                 sitting by assignment)

      This court has considered Appellants’ agreed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Appellants.